Opinion issued September 29, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00666-CV




IN RE ALL MY SONS MOVING & STORAGE OF HOUSTON, INC.,
Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, All My Sons Moving & Storage of
Houston, Inc. (“All My Sons”),  seeks mandamus relief compelling the trial court to
vacate its order granting the plea in abatement of real parties in interest, Todd and
Christine Cabiness.  On September 29, 2009, All My Sons moved to dismiss the
petition for writ of mandamus.
We dismiss the petition for writ of mandamus.  All pending motions are
overruled as moot.
 
Per Curiam 
 
Panel consists of Justices Keyes, Hanks, and Bland.